De Courcy, J.
The issue as framed before the single member of the Industrial Accident Board, and before the board on review, is: “whether the employee’s death was caused by lead poisoning suffered in his employment by the subscriber.” The decision of the single member, affirmed and adopted by the board, is as follows: “Upon the evidence in this case I find that the cause of the employee’s death on June 26,1918, was sclerosis of the coronary arteries and this sclerosis was caused by the accumulative effects of the lead which was being constantly assimilated into his system up to the time that the final assimilation caused his death. I find that this assimilation of lead occurred during his employment as a painter, [plumber] resulting from the use of lead in his employment, and that the final assimilation which caused his death occurred during his employment with the subscriber in this case.”
As in the analogous case of the verdict of a jury or the finding of a judge in an action at law, this finding is conclusive if it has a substantial support in the evidence. Uzzio’s Case, 228 Mass. 331. We are of opinion that there was evidence to warrant it. The claimant testified that the employee had worked as a plumber since he was twelve years of age and that he was thirty-nine years of age when he died. The family physician testified that for the last few years he had treated O’Donnell “for what he supposed was lead poisoning.” The expert, after reviewing the history and symptoms, gave as his opinion that “The cause of death was sclerosis of.the coronary arteries, and it was undoubtedly caused by lead poison-
*166ing.” There was evidence that during the five months of his employment with Cronin, the assured, he was handling lead pipe, and his handkerchiefs and napkins would be colored red from red lead. On the testimony of the specialist it could be found that the lead poisoning, which was a contributing cause of the employee’s death, was progressive, and probably due to the constant assimilation of the lead during the years he had been exposed to it. Without further reference to the evidence in detail, it is apparent that we cannot say that the finding of the board was unwarranted. - Johnson’s Case, 217 Mass. 388. Doherty’s Case, 222 Mass. 98, 100. Walker v. Gage, 223 Mass. 179, 182.

Decree affirmed.